By the Court.
Ripley, Ch. J.
It appears by the complaint that the defendant knew when he took from John R. Field, the quit-claim of all said Field’s interest in the premises, that said Field had previously conveyed his undivided half thereof to his brother.- So far as the 'defendant is concerned, therefore, the case stands as it would stand if John R. Field’s said deed to his brother had been duly recorded at the time of the execution and delivery of said quit-claim deed.
If the brothers had joined in the mortgage to the plaintiff while John R. was still the owner of his said moiety of the land, aud said John R. had then conveyed the said moiety to his brother by deed duly recorded, the defendant would not have claimed the right to redeem under the quit-claim deed.
The statute gives the right to redeem to the mortgagor, his heirs, executors, administrators, or assigns, whose real property is sold in conformity to its provisions. Gen. Stal. ch. 81 sec. 13.
The assigns of the mortgagor are those to whom the property, or the interest of the mortgagor therein, is transferred; therefore, in the case supposed, David D. Field would be the assign of John R. Field, and entitled to redeem; and the defendant would not be, .for' this quit-claim deed purports to convey only the interest in the land which John R. Field had *502at' tlio time of the execution and delivery thereof, which would be nothing.
It would be of no consequence whether or not John R. Field, the mortgagor, would, as against the plaintiff, have the right to redeem notwithstanding the conveyance by him to David D. The defendant would have no interest in that question, not being an assign of John R. Field.
The case at bar differs from the case supposed in this, viz.: that whereas in the case supposed, John R. Field would have had something to mortgage, and the plaintiff would have acquired by a mortgage from him a lien on the one-half of the land; in the case at bar, John R. Field had nothing to mortgage, and the plaintiff acquired no lien ■ on the land^ or any moiety thereof, by virtue of said John R. Field’s joining in the mortgage. The land was- David D. Field’s and although the deed from John. R. to him was not recorded, his title was good against John R. and all the world, but a subsequent bona fide purchaser from him without notice, or his creditors, if any.
There is,- however, no such purchaser or creditor in this case, and if in the case supposed, the defendant would not under such a quit-claim as this have been the assign of John R. Field, a fortiori he is not in the case at bar, said Field having nothing in the land at the time he joined with his brother in the mortgage thereof to the plaintiff. He is not the assign of John R. Field. He is not the person to whom the land, or the interest therein of the mortgagor, has been transferred; for this deed from John R. Field to the defendant, could transfer only what John R. had in the land, and he had nothing. The fact that the said Field executed and delivered a mortgage upon land he did not own, did not make him an owner thereof. David D. Field remained as before the sole owner. That defendant acquired nothing by the quit-claim, would.be *503equally true whether he did or did not know that John It. had already conveyed the land to his brother. Marshall vs. Roberts, ante, 405. But, as already observed, the defendant stands just as he would have stood if the deed to David D. had been duly recorded, in which event any claim of defendant to be considered the assign of John R., would have been seen .on the face of the public- records to be altogether untenable.
These reflections dispose of the case, for if the defendant is not the assign of John R. Field, he is a stranger to this foreclosure. It makes no difference that the sheriff took his money and issued his certificate of redemption. The sheriff is the officer of the law, not the agent of the party from whom the redemption is attempted to be made, and plaintiff is not precluded by such acts of the sheriff from disputing their validity. Davis vs. Seymour, 16 Minn. 210.
The complaint states that' defendant claimed to redeem as the assignee of John R. Field, one of said mortgagors. Upon the record such claim would appear to be well founded, the title to said moiety being upon the record at the time of the deed to defendant in John R. subject to said mortgage. The sheriff might, therefore, have acted in entire good faith. Such claim, however, being according to the complaint not only groundless, but known to the defendant to be groundless, he would certainly, if such were the fact, have no equitable claim to retain a certificate, which could only' have been obtained by a concealment of the truth.
The law of estoppel has no application to the present case. Conceding, for the sake of the argument, that the law is that a purchaser in'fee, or a mortgagee holding under a conveyance, and having no other source of title, cannot in a suit with the grantor, or those claiming under him, be heard to deny that his grantor had the estate that he assumed to convey, there is, nevertheless, no ground here for saying that plaintiff *504holds by virtue of a mortgage from J ohn. R. Field, and that he has no other source of title. J ohn R. Field’s execution and delivery of the mortgage could give the plaintiff no lien on land that did not belong to John'R. Field. David D. Field, to whom the land belonged is plaintiff’s sole source of title. If the question here were between John R. and plaintiff, the language of the court of appeals of New York would apply, viz.: “No proposition can be more undoubted, than that the grantee in a deed-poll is never estopped by the terms of the grant, for it is not his deed, not having sealed and executed it; and it seems a sheer absurdity to say that he is concluded by acceptance of a conveyance, by which no estate actually passed to him, for the reason that the grantor had none to convey.” Sparrow vs. Kingman, 1 Com. 252.
If for want of record evidence of the conveyance to David D. it might at some time be in John R.’s power to practice a fraud on his brother, or those claiming under him, by subsequent sale and conveyance of said moiety to a third person, the placing upon record of this mortgage would, nevertheless, secure the plaintiff in any such contingency from loss. But to. be thus secure in consequence of a certain state of the records, is not an estate or interest in land ; therefore, it is not perceived upon what principle, as against John R. Field, the plaintiff would be estopped by acceptance of this mort- . gage from showing that his title was wholly from David D. Field. , •
There seems to be no ground whatever for a claim on defendant’s part that the acceptance ani^recording by plaintiff of this mortgage, should estop him from showing that the quit-claim passed no interest in the land to defendant. There is a very simple reason why plaintiff is not so estopped. Such action on plaintiff’s part could in no event operate against him in the nature of an estoppel in defendant’s favor, “ unless in *505good conscience, and in honest dealing, and in justice to defendant,” the plaintiff ought not be permitted to deny'that John E. Field had at the time of the delivery of said mortgage the estate which by the record he appeared to have.
The doctrine of estoppel in fact is called into life for''the purpose of preventing fraud, and redressing injury, and it is never carried further than is necessary to prevent one party from being injured by his reliance on the acts or declarations of another, and, therefore, no declarations or acts give rise to an estoppel, unless they have been relied on, and acted on, and . unless their denial would prejudice the party in whose favor the estoppel is introduced. Wilder vs. St. Paul, 12 Minn. 201.
The fact that plaintiff had taken this mortgage could not have led defendant to suppose that John E. Field was then the owner of the land, or of any interest therein, or to take the quit-claim under the belief that it would pass an interest; for the defendant kneio not only that Field had nothing in the land when he gave him the quit-claim, but that he had nothing when he gave the mortgage. Since the 'defendant not only got nothing, but knew that he got nothing, it cannot injure him to show that he got nothing. Consequently, neither good conscience, honest dealing, or justice to defendant require the plaintiff not. to show it.
It may also be remarked, that upon the facts stated in the complaint, it is not perceived how the defendant could be benefited by being allowed to redeem. This quit-claim gives him no interest in the land as against the heirs of David D. Field.' If he were allowed to redeem, the mortgage would be paid, the land would be theirs, and the defendant would be but a stranger to the estate, who had, nevertheless, of his own motion removed the incumbrance.
It is not necessary to decide whether or hot the complaint *506states that John R. Field took back from his brother a mortgage to secure the purchase money of' his moiety, and owned it when he gave this quit-claim. If he held such a mortgage, “ he had no conveyáble interest in- the mortgaged premises until foreclosure sale, or at least until entry after condition broken; ” and this quit-claim, “ unless at least intended to operate as an assignment of the mortgage, and transfer of the mortgage debt, is entirely inoperative, and such intention must be made to appear.” Everest vs. Ferris, 16 Minn. 26.
Such intention does not appear, on the contrary, the complaint states, as aforesaid, that defendant claimed to redeem as assignee of Field, the mortgagor, not as the assignee of a mortgagee, and owner of a mortgage and 'the debt it was-given to secure.
The order appealed from is affirmed.